Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Juliet Wright appeals the district court’s order dismissing her complaint for her failure to comply with the magistrate judge’s discovery order, and the district court’s order denying her Fed.R.Civ.P. 59(e) motion seeking reconsideration of the court’s dismissal order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wright v. James City Cnty., No. 4:12-cv-00153-RBS-LRL, 2014 WL 1056693 (E.D. Va. Mar 18, 2014; filed June 12, 2014, entered June 13, 2014). We deny Wright’s motion for judicial notice, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.